Citation Nr: 1141048	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability, to include as secondary to a left knee disability, and if so, entitlement to service connection.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to a rating in excess of 20 percent for service-connected left patellofemoral chondrosis.  

5.  Entitlement to a rating in excess of 10 percent, prior to October 17, 2010, and in excess of 20 percent thereafter for service-connected left knee arthritis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1989.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2004, September 2006, February 2008, June 2008, October 2010, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The December 2004 rating decision continued the Veteran's 20 percent rating for his left patellofemoral chondrosis.  

The September 2006 rating decision denied a separate rating for left knee arthritis, but in February 2008, he was awarded service connection for the left knee arthritis and assigned a 10 percent rating.  He promptly disagreed to the rating assigned.  

The June 2008 rating decision declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  

The October 2010 rating decision increased the Veteran's rating for left knee arthritis to 20 percent disabling from October 17, 2010.  In a January 2011 submission to VA, the Veteran requested that he be assigned an earlier effective date for the 20 percent rating award.  The Board notes that this issue is best characterized as an increased rating claim as noted on the cover page of this decision.  And although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The January 2011 rating decision denied service connection for diabetes mellitus and residuals of a left shoulder injury. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes mellitus, left shoulder disability, right knee disability, and increased rating for the left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disability was most recently denied in a September 2003 rating decision.  The Veteran did not appeal this decision and it became final.

2.  Since September 2003, new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a right knee disability.   


CONCLUSIONS OF LAW

1.  A September 2003 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

2.  Evidence obtained since the September 2003 rating decision denying service connection for a right knee disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to the issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006). 

New and Material 

The Veteran seeks to reopen his previously denied claim of service connection for a right knee disability as secondary to a left knee disability. 

In September 2003, the RO most-recently denied service connection for a right knee disability.  The Veteran was advised of the denial of benefits and of his appellate rights, but did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application received in April 2007, the Veteran seeks to reopen his previously denied claim of service connection for a right knee disability.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence at the time of the September 2003 rating decision includes, the Veteran's service treatment records (STRs) and post-service treatment records.  The RO denied service connection for a right knee disability because no new and material evidence was submitted to support the Veteran's claim.  Previous denials indicated that the evidence of record did not show a chronic right knee disability (although it appears that the January 1992 rating decision erroneously notes no chronic left knee disability).   

Evidence received since the September 2003 rating decision most importantly includes a January 2010 opinion linking the Veteran's right knee problems to his left knee, and a March 2010 diagnosis of a right knee torn lateral meniscus.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right knee disability.  Without the need to discuss each piece of new evidence in detail, the Board finds the January 2010 "nexus" opinion and VA examination report relates to unestablished facts necessary to substantiate the claim

Although the newly received evidence discussed above is adequate for the purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits. 


ORDER

New and material evidence having been received, the application to reopen the claims of service connection for a right knee disability is granted.  


REMAND

Upon preliminary review of the evidence of record, and in light of the findings above, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for diabetes mellitus, left shoulder disability, right knee disability, and his increased rating claims for both service-connected left knee disabilities.  



Service Connection 

Regarding the Veteran's right knee disability, his private physician submitted a letter in January 2010 indicating that his right knee problems were related to his left knee disability.  The physician stated that his altered gait related to his left knee disabilities caused his right knee problems.  He did not, however, indicate what types of problems the Veteran was experiencing in his right knee-he merely said it is supported by examinations, MRIs, and X-rays.  The Board finds that this opinion is adequate inasmuch as it does not identify the right knee diagnosis the physician states was caused by the left knee disabilities.  Further, it generically referenced examinations, MRIs, and X-rays with respect to multiple disabilities.  

In March 2010, the Veteran was provided a VA examination regarding his claimed right knee disability.  He was diagnosed as having a torn right lateral meniscus, and the examiner opined that it was less likely than not related to, caused by, or aggravated by his service-connected left knee disability.  The examiner, however, failed to provide a rationale for his opinion. 

The Veteran was provided a June 2010 VA examination regarding his claimed diabetes mellitus.  He contends that it is due to medications used to treat his left knee disabilities.  The nurse practitioner stated that the Veteran did not have diabetes mellitus pursuant to ADA laboratory criteria; and therefore, found that it was not at least as likely as not related to service.  She stated that his correct diagnosis should be impaired fasting glucose.  She reviewed the Veteran's laboratory tests and glucose levels from 2004 to 2010, and stated that he did not meet the criteria for a diabetes mellitus diagnosed.  The Veteran reported being prescribed Avandamet for treatment, but it was not found in his VA treatment records.  He was also noted to be seeing a private PCP, and may have prescriptions from him.  

In a January 2010 letter from the Veteran's treating physician, he indicated that the Veteran was presenting with symptoms of diabetes mellitus.  In a March 2010 VA treatment note, the Veteran reported being diagnosed as having diabetes mellitus, Type II, two weeks prior and was taking Metformin.  A January 2010 private laboratory report notes the Veteran had high serum glucose.  In a January 2011 VA treatment note, the Veteran was noted to have high glucose levels and was treated with Metformin.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the March 2010 and June 2010 VA examinations to be inadequate.  The March 2010 examiner provided no rationale for the opinion provided.  The January 2010 letter from the Veteran's private physician is vague in the right knee diagnosis and its relationship to his left knee disability.  The June 2010 examination regarding diabetes mellitus is inadequate inasmuch as there was no opinion provided as to whether the Veteran's impaired fasting glucose, and treatment with medication, was caused or worsened by the medication used to treat his left knee disabilities.  As such, the claim must be remanded for another examination.  

The Veteran contends he has a left shoulder disability due to a motor vehicle accident (MVA) during service.  Following his documented March 1989 MVA, there was a Medical Evaluation Board, and he was noted to have normal extremities, except for his left knee.  The Veteran is currently diagnosed as having tendinosis, mild acromioclavicular joint degenerative change with mild subacromial subdeltoid bursitis, and possible labral tear along the superior and anterior labrum in the left shoulder.  The Veteran has not, however, been afforded a VA examination in connection with this claim.  The Board finds that the Veteran has a current disability of the left shoulder and a documented in-service MVA.  During his June 2011 hearing, he recalled left shoulder pain having its onset following the MVA, and that from that point on he never used his left shoulder properly.  Thus, the Board finds that the low threshold pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), has been met, and the Veteran should also be afforded a VA examination regarding his left shoulder disability.  

During the Veteran's hearing, the Veteran contended that there were outstanding private treatment records related to his claimed disabilities-most notably records related to the claimed diabetes mellitus.  The Board finds that also upon remand, efforts should be made to obtain any outstanding private treatment records.  

Increased Rating 

With respect to the Veteran's claim of increased ratings both for his left knee arthritis and his left knee patellofemoral chondrosis, the Veteran testified during his June 2011 hearing to significant worsening of his left knee disability.  His left knee was most recently examined in October 2010.  Upon is competent testimony of worsening symptoms, the Board finds that the Veteran must be afforded another VA examination with respect to his left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records associated with the Veteran's bilateral knees, diabetes mellitus, and left shoulder.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left knee disabilities.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected left knee disabilities.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth. 

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should also be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  The Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining the current nature and likely etiology of any disability involving the left shoulder and right knee.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the left upper extremity and right knee found to be present should be diagnosed.  

For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (that is, a probability greater than 50 percent) or less likely than not (that is, a probability less than 50 percent) that any disability had its origin in service or is in any way related to the Veteran's active service or was caused or worsened by any service-connected disability, including his service-connected left knee disabilities.  The examiner is asked to specifically address the question of aggravation of any right knee disability by any of the Veteran's service-connected disabilities.  The rationale for any opinion expressed should be provided.  If an opinion cannot be formed without resort to mere speculation, the examiner should so state and should provide a reason as to why such a conclusion is so outside the norm that such an opinion is not possible. 

4.  The Veteran should also be accorded an appropriate examination to determine whether there is a causal nexus between his active military service and any current diabetes mellitus.  The claims file must be made available to the examiners for review, and examinations reports should reflect that such a review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with impaired glucose or diabetes mellitus found to be present should be diagnosed.  

For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (that is, a probability greater than 50 percent) or less likely than not (that is, a probability less than 50 percent) that any disability had its origin in service or is in any way related to the Veteran's active service or was caused or worsened by any service-connected disability, including his service-connected left knee disabilities.  The rationale for any opinion expressed should be provided.  If an opinion cannot be formed without resort to mere speculation, the examiner should so state and should provide a reason as to why such a conclusion is so outside the norm that such an opinion is not possible. 

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded the appropriate opportunity for response.  Then, the case should be returned to the Board, if otherwise in order, for further appellate review.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, any failure to cooperate by not attending any requested VA examination may result in adverse determination. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


